No. 96-1179, Guinn v. Zavaras, Order and Judgment.
Attached Order of Dismissal and for Sanctions received from Judge Sparr is not
available electronically.
                   UNITED STATES COURT OF APPEALS
Filed 10/29/96
                                 TENTH CIRCUIT
                              _____________________

 BILL RAY GUINN,

      Plaintiff-Appellant,

 v.                                                     No. 96-1179
                                                    (D.C. No. 95-S-2912)
 ARISTEDES ZAVARAS, BRAD                               (D. Colorado)
 ROCKWELL,

      Defendants-Appellees.
                          _____________________

                             ORDER AND JUDGMENT *
                              _____________________

Before BRORBY, EBEL and HENRY, Circuit Judges.
                      _____________________


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Mr. Guinn is an inmate in the Colorado Prison System. Mr. Guinn initiated

this pro se civil rights action by filing a twenty-seven-page complaint with

      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
twenty-nine attached pages of exhibits. The trial court dismissed the action as

frivolous and Mr. Guinn appeals this decision.

      The gist of Mr. Guinn's complaint is the defendants failed to give him as

much writing paper and as many manilla envelopes as he needed to "maintain his

numerous, pending civil actions." He alleged this refusal to give him more free

clerical supplies beyond the monthly maximum given to him by the prison ("50

sheets of writing paper and 3 manilla envelopes") resulted in the dismissal of six

actions pending before the United States Supreme Court and the United States

Court of Appeals for the Tenth Circuit.

      The trial court, after finding Mr. Guinn had failed to pay previous sanctions

of $120 and to adhere to the pleading requirements of Rule 8 (short and plain

statement of the grounds) by filing prolix,vague and unintelligible pleadings,

concluded the regulations limiting free clerical supplies are necessary to balance

the legitimate interest of inmate litigants with budgetary considerations and

concerns of abuse. Harrell v. Keohane, 621 F.2d 1059, 1061 (10th Cir. 1980);

Twyman v. Crisp, 584 F.2d 352, 359 (10th Cir. 1978). The trial court further

restricted Mr. Guinn from initiating a civil action in that court without the

representation of an attorney or first obtaining leave of the court.

      Mr. Guinn appeals this decision asserting he is entitled to "unrestricted

access to ... writing paper and manilla envelopes in amounts, adequate, to enable


                                          -2-
him to maintain his pending civil actions."



      Mr. Guinn's arguments lack merit. Lewis v. Casey, 116 S. Ct. 2174 (1996),

is dispositive. Lewis holds an inmate must demonstrate the lack of free clerical

supplies "hindered his efforts to pursue a legal claim." See id. at 2180. Basically

the Court held the law "does not guarantee [an inmate] the wherewithal to

transform [himself] into [a litigating engine] capable of filing [any type of

action,] rather ... it requires [the suit hindered must attack the inmate's sentence],

directly or collaterally, [or] challenge the conditions of confinement." Id. at

2181-82. Mr. Guinn failed to make this showing.

      Mr. Guinn failed to attack the additional analysis of the trial court and

failed to show it was in error.

      The decision of the trial court is AFFIRMED for substantially the same

reasons set forth therein. A copy of this decision is attached hereto.

      Mr. Guinn's "Emergency Motion For Injunctive Relief," filed October 15,

1996, is denied.

                                        Entered for the Court:


                                        WADE BRORBY
                                        United States Circuit Judge




                                          -3-